               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                           4:20CR3027

    vs.
                                                        ORDER
ARELY ARAUS-BONILLA,

                 Defendant.


    IT IS ORDERED:

    1)    The motion of Jessica L. Milburn to withdraw as counsel of record for
          Defendant, (Filing No. 19), is granted.

    2)    Defendant’s newly retained counsel, Chinedu Ibokwe, shall promptly
          notify Defendant of the entry of this order.

    3)    The clerk shall delete Jessica L. Milburn from any future ECF
          notifications herein.


    Dated this 9th day of March, 2020.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
